Citation Nr: 1330808	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-40 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of the recovery of an overpayment of Chapter 30 education benefits in the amount of $3,000, to include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 Decision on Waiver of Indebtedness of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Original jurisdiction over the appeal now resides with the Regional Office and Insurance Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a waiver of overpayment concerning a $3,000 education benefit.  Central to his claim is his assertion that he had no knowledge at the time of his application for the education benefit that he would have to repay it.  

Unfortunately, the Board is unable to adjudicate the matter at the present, because certain necessary documents are not of record.  First, the Veteran indicated that he applied for the $3,000 benefit online; currently, there is no record of that application in the temporary file that is before the Board.  Second, a February 2010 letter from the Debt Management Center in St. Paul, Minnesota, informed the Veteran that "[t]he Department of Veterans Affairs recently sent you a letter explaining that your entitlement to Education benefits had changed.  As a result, you were paid $3,000.000 more than you were entitled to receive."  There is no copy of the "recent" letter that the Debt Management Center sent to the Veteran in the temporary file or in the Virtual VA record.  

The undersigned notes that only a temporary file is currently before the Board.  As there may be additional relevant records in the primary claims file, the temporary file should be associated with the primary claims file prior to the return of this appeal to the Board for further adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Associate the temporary file with the Veteran's claims file.

2.  Ensure that all relevant records, to specifically include (a) the Veteran's application for the educational benefit currently in dispute, and (b) the VA letter that is referenced in the February 2010 Debt Management Center letter to the Veteran, are associated either with the claims file or with Virtual VA.  

3.  Then, readjudicate the claim.  If the relief sought on appeal is not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

